WHITING, J.
(concurring). I am of the opinion that there is some evidence from which the jury was justified in finding that the transaction between Jones and Badker was fraudulent as to the other creditors of Badker, and therefore I am unable to concur in that part of the foregoing opinion holding that there was insufficient evidence to warrant the jury in finding such transaction fraudulent. But it seems clear to me that the trial court committed reversible error in receiving proof of indebtedness owing by Badker to other creditors when knowledge of such indebtedness was not brought home to Jones. It also* seems to me that the trial court committed reversible error in receiving in evidence proof of what it was claimed Badker had stated to one Anderson, which statement was not made in the presence or hearing of Jones, and absolutely no foundation laid that would make such evidence competent as against Jones.
I therefore concur in the result reached by my colleagues.